Per Curiam.
The suit was to recover back the sum of $500 claimed to have been obtained by fraud, in that defendants, after being employed by - complainant to obtain a dwelling-house property for him, obtained control of it themselves and by misrepresentation induced complainant to contract for it with one ostensibly the owner, but really the secret agent of defendants, at a price $500 more than they had agreed to pay the real owner.
The details of the evidence exhibit a process of circumlocution which is not uncommon in this class of cases and need not be reviewed here in extenso. It is enough to say that we concur with the learned vice-chancellor in his findings that the defendant McCoy, when employed by complainant to soil his house and buy another one in a different place, undertook to do so, and finding a house which he thought would suit, negotiated for it at $7,250; showed it to complainant as priced at $7,750; used $750 which complainant had paid on account to help vest the title in a corporation controlled by the defendants and conveniently available for that purpose, and induced complainant to contract for it at the higher price under the false representation he was dealing with a bona fide owner. In all this Werbel assisted as an alter ego of McCoy.
Such a case is plainly within the rulings in Porter v. Woodruff, 36 N. J. Eq. 174; Rogers v. Genung, 76 N. J. Law 306, and Harrop v. Cole, 85 N. J. Law 32; 86 N. J. Law 250. It is urged that complainant paid the extra $500 voluntarily after becoming aware of the facts; but he did not learn that the company that made the deed and took his money was identified with defendants until after he had paid; and this was the essence of knowledge of the real case.
The decree will be affirmed.
For affirmance—The Chief-Justice, Teenchaed, Paekee, Bebgen, Mintuen, Kalis ch, Black, Katzenbach, White, Heppenheimee, Ackeeson, Yan Buskiek-—12.
For reversal—Hone. .